
	
		II
		111th CONGRESS
		2d Session
		S. 3920
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2010
			Mr. Brown of
			 Massachusetts (for himself and Mr.
			 Warner) introduced the following bill; which was read twice and
			 referred to the Committee on Banking,
			 Housing, and Urban Affairs
		
		A BILL
		To address national security threats and vulnerabilities
		  that could undermine economic recovery and financial markets.
	
	
		1.Commission on Economic
			 Security
			(a)Short
			 titleThis section may be
			 cited as the Economic Security Defense
			 Act of 2010.
			(b)FindingsCongress
			 finds that—
				(1)the recent
			 financial crisis could serve as a road map for actors seeking to destabilize
			 economic systems;
				(2)the economy’s
			 growing interconnectedness increases vulnerabilities;
				(3)the ability of
			 malevolent actors to rapidly network and mask their activities undermines the
			 fundamentals of the financial markets and economy;
				(4)as it is reported
			 that a recent war game of the Department of Defense—
					(A)exposed the
			 seriousness of threats to our economy;
					(B)was won by a
			 group representing the Government of China; and
					(C)indicated a
			 significant lack of understanding of these issues across the divides between
			 the national security and financial communities;
					(5)a leading
			 financial executive recently noted that the financial crisis, sparked by the
			 September 15th, 2008, collapse of Lehman Brothers, could serve as a road map
			 for actors seeking to destabilize economic systems;
				(6)prominent
			 counterterrorism expert Professor Bruce Hoffman of Georgetown University has
			 stated that al Qaeda and other terrorists groups were devoting new attention to
			 derailing our financial system in the wake of that crisis;
				(7)foreign
			 governments have developed economic warfare capabilities or organizations, such
			 as an economic warfare bureau in China; and
				(8)former Directors
			 of National Intelligence and other top experts have warned of cybersecurity and
			 other threats capable of disrupting our financial institutions or critical
			 infrastructure, such as the national power grid.
				(c)EstablishmentThere
			 is established a commission to be known as the Security Threats to
			 Financial Markets and Economic Recovery Commission (referred to in this
			 Act as the Commission).
			(d)Duties of
			 Commission
				(1)Mandatory
			 legislative recommendationsThe Commission shall examine the
			 security threats and vulnerabilities to the United States' economic recovery
			 and financial markets and to develop legislative recommendations designed to
			 address—
					(A)potential threats
			 to financial markets and economic recovery from state actors and non-state
			 actors;
					(B)vulnerabilities
			 in financial markets that could be exploited and would result in major economic
			 implications;
					(C)the divide
			 between national security concerns and economic concerns; and
					(D)national security
			 vulnerabilities associated with current Federal debt levels.
					(2)Policy
			 solutionsLegislative recommendations developed to address the
			 issues described in paragraph (1) may include—
					(A)reforms necessary
			 to address gaps in government and private capabilities to analyze and combat
			 threats to financial markets;
					(B)reforms that
			 strengthen the security of financial markets;
					(C)reforms that
			 address financial systemic weakness; and
					(D)any other reforms
			 designed to address the issues described in paragraph (1).
					(e)Reports
				(1)DefinitionIn
			 this subsection, the term appropriate committees of Congress shall
			 include the Committee on Banking, Housing, and Urban Affairs of the
			 Senate.
				(2)In
			 generalNot later than September 1, 2011, the Commission shall
			 submit a full report to the appropriate committees of Congress and the
			 President containing—
					(A)a detailed
			 description of the activities of the Commission;
					(B)a detailed
			 statement of any findings of the Commission as to public preferences regarding
			 the issues, policies, and tradeoffs presented in the town hall style public
			 hearings;
					(C)a list of policy
			 options for addressing those problems; and
					(D)criteria for the
			 legislative recommendations to be developed by the Commission.
					(3)FormThe
			 reports submitted under paragraph (1) shall be submitted in unclassified form,
			 but may contain a classified annex.
				(f)Legislative
			 recommendations
				(1)In
			 GeneralNot later than 60 days after the date on which the full
			 report is submitted under subsection (e)(1) and by a vote of at least 10 of the
			 members, the Commission shall submit legislative recommendations to Congress
			 and the President designed to address the issues described in subsection
			 (d).
				(2)Proposal
			 RequirementsThe proposal under paragraph (1) shall, to the
			 extent feasible, be designed—
					(A)to achieve
			 financial market and systemic security;
					(B)to address the
			 comments and suggestions of the consulted non-governmental experts and
			 government officials; and
					(C)to meet the
			 criteria set forth in the Commission report.
					(g)Membership and
			 meetings
				(1)Membership
					(A)In
			 generalThe Commission shall be composed of 20 voting members
			 appointed pursuant to subparagraph (B) and 3 nonvoting members described in
			 subparagraph (C).
					(B)Voting
			 membersThe Commission shall be composed of 20 voting members, of
			 whom not fewer than 7 members should be currently in the private sector, or
			 have significant experience in the private sector, of whom—
						(i)5
			 shall be appointed by the Speaker of the House of Representatives;
						(ii)5
			 shall be appointed by the minority leader of the House of
			 Representatives;
						(iii)5
			 shall be appointed by the majority leader of the Senate; and
						(iv)5
			 shall be appointed by the minority leader of the Senate.
						(C)Executive
			 branch consultationThe Director of National Intelligence, the
			 Secretary, and the Chairman of the Board of Governors shall advise and assist
			 the Commission, at the request of the Commission.
					(D)Chair and
			 cochairThe Speaker of the House of Representatives, the minority
			 leader of the House of Representatives, the majority leader of the Senate, and
			 the minority leader of the Senate shall designate 2 cochairpersons of the
			 Commission from the members appointed under subparagraph (B), one of whom must
			 be a Republican and one of whom must be a Democrat.
					(2)Limitations as
			 to Members of Congress
					(A)Members of
			 Congress on CommissionEach appointing authority described in
			 paragraph (1)(B) shall appoint not more than 2 Members of Congress, nor fewer
			 than 1 Member of Congress, to the Commission.
					(B)Continuation of
			 voting membershipIn the case of an individual appointed pursuant
			 to paragraph (1)(A) who was appointed as a Member of Congress under
			 subparagraph (A), if such individual ceases to be a Member of Congress, that
			 individual shall cease to be a member of the Commission.
					(3)Date for
			 original appointmentThe appointing authorities described in
			 paragraph (1)(B) shall appoint the initial members of the Commission not later
			 than 30 days after the date of enactment of this Act.
				(4)Terms
					(A)In
			 generalThe term of each member is for the life of the
			 Commission.
					(B)VacanciesA
			 vacancy in the Commission shall be filled not later than 30 days after such
			 vacancy occurs and in the manner in which the original appointment was
			 made.
					(5)Pay and
			 reimbursement
					(A)No compensation
			 for members of CommissionExcept as provided in subparagraph (B),
			 a member of the Commission may not receive pay, allowances, or benefits by
			 reason of their service on the Commission.
					(B)Travel
			 expensesEach member shall receive travel expenses, including per
			 diem in lieu of subsistence under subchapter I of chapter 57 of title 5, United
			 States Code.
					(6)MeetingsThe
			 Commission shall meet upon the call of the chairperson or a majority of its
			 voting members.
				(7)QuorumSix
			 voting members of the Commission shall constitute a quorum, but a lesser number
			 may hold hearings.
				(h)Staff of
			 Commission
				(1)StaffIn
			 accordance with rules agreed upon by the Commission, subject to paragraph (2),
			 and to the extent provided in advance in appropriation Acts, the cochairpersons
			 of the Commission may appoint and fix the pay of no more than 3 staff persons,
			 subject to paragraph (3).
				(2)Applicability
			 of certain civil service lawsThe staff of the Commission may be
			 appointed without regard to the provisions of title 5, United States Code,
			 governing appointments in the competitive service.
				(3)CompensationA
			 staff person of the Commission may not be paid at a rate of pay that exceeds
			 the maximum rate of pay for a position at GS–14 of the General Schedule.
				(4)DetaileesAny
			 Federal Government employee may be detailed to the Commission without
			 reimbursement from the Commission, and such detailee shall retain the rights,
			 status, and privileges of their regular employment without interruption.
				(5)Experts and
			 consultantsIn accordance with rules agreed upon by the
			 Commission and to the extent provided in advance in appropriation Acts, the
			 director may procure the services of experts and consultants under section
			 3109(b) of title 5, United States Code, but at rates not to exceed the daily
			 equivalent of the annual rate of basic pay for level V of the Executive
			 Schedule under section 5316 of title 5, United States Code.
				(i)Powers of
			 Commission
				(1)Hearings and
			 evidenceThe Commission may, for the purpose of carrying out this
			 Act, hold such hearings, sit and act at such times and places, take such
			 testimony, and receive such evidence as the Commission considers appropriate.
			 The Commission may administer oaths or affirmations to witnesses appearing
			 before it.
				(2)Powers of
			 members and agentsAny member or agent of the Commission may, if
			 authorized by the Commission, take any action which the Commission is
			 authorized to take under this subsection.
				(3)MailsThe
			 Commission may use the United States mails in the same manner and under the
			 same conditions as other departments and agencies of the United States.
				(4)Administrative
			 support servicesUpon the request of the Commission, the
			 Administrator of General Services shall provide to the Commission, on a
			 reimbursable basis, the administrative support services necessary for the
			 Commission to carry out its responsibilities under this Act.
				(5)Contract
			 authorityTo the extent provided in advance in appropriation
			 Acts, the Commission may enter into contracts to enable the Commission to
			 discharge its duties under this Act.
				(6)GiftsThe
			 Commission may accept, use, and dispose of gifts or donations of services or
			 property.
				(j)FundingThere
			 are authorized to be appropriated to the Commission, such sums as may be
			 necessary to carry out this Act. Funding for the Commission shall be provided
			 through discretionary appropriations.
			(k)TerminationThe
			 Commission shall terminate 60 days after the date of submission of its
			 legislative proposal to Congress under this Act.
			
